



Exhibit 10.1


December 4, 2018
Andrew Cogan
New York, NY


Dear Andrew:
It is my pleasure to inform you that you will be a participant in the 2019
Knoll, Inc. Incentive Compensation Program with a target incentive amount equal
to one hundred percent (100%) of your base salary (the “Target Amount”).
We are counting on you to help us build on the positive momentum we created in
2018 across each of our business segments. We must strive to continue to gain
share, improve our profitability, target under-penetrated markets, expand our
reach into consumer and decorator channels and build a responsible and
technologically efficient infrastructure across all our businesses to position
Knoll for success in 2019 and beyond.
Your 2019 incentive payout will be based on your achievement of your individual
goals and Knoll’s achievement of its 2019 EBITDA plan as follows:
--If Knoll achieves at least seventy-five percent (75%) of its 2019 EBITDA plan,
you will qualify for a total target incentive payout of fifty percent (50%) of
your Target.
--If Knoll achieves at least eighty-five percent (85%) of its 2019 EBITDA plan,
you will qualify for a total target incentive payout of seventy-five percent
(75%) of your Target.
--If Knoll achieves at least ninety percent (90%) of its 2019 EBITDA plan, you
will qualify for a total target incentive payout of ninety percent (90%) of your
Target.
--If Knoll achieves at least one hundred percent (100%) of its 2019 EBITDA plan,
you will qualify for a total target incentive payout of one hundred twenty-five
percent (125%) of your Target.
--If Knoll achieves at least one hundred ten percent (110%) of its 2019 EBITDA
plan, you will qualify for a total target incentive payout of one hundred fifty
percent (150%) of your Target.
--If Knoll achieves at least one hundred twenty percent (120%) of its 2019
EBITDA plan, you will qualify for a total target incentive payout of two hundred
percent (200%) of your Target.
This award is subject to the approval of the Knoll, Inc. Board of Directors (or
appropriate committee of the Knoll, Inc. Board of Directors), which may exercise
discretion in adjusting your award up or down based on factors the Board of
Directors (or appropriate committee of the Knoll, Inc. Board of Directors) deems
appropriate, including Knoll’s performance relative to the industry, other
macroeconomic factors and your individual performance, but such award cannot
exceed two hundred percent (200%) of your base salary in any event. You must be
employed by Knoll on the date this award is distributed in order to receive this
incentive.
I have great confidence in your ability to contribute to our success in 2019 and
look forward to being able to present you with your award in early 2020.
Thank you for all that you do for Knoll.
Sincerely,
_______________





